Citation Nr: 1627710	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  11-33 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to an initial compensable rating for tuberculosis.


REPRESENTATION

Veteran represented by:	Miles J. Murphy, III, Attorney at Law


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 through July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for tuberculosis, effective April 30, 2009, and assigned a noncompensable (zero percent) disability rating.

In September 2014, the Board remanded the initial rating issue on appeal to the agency of original jurisdiction (AOJ) for additional development and it now returns for final appellate review.  The Board also denied (1) service connection for status-post low back injury; (2) service connection for bilateral hearing loss; and (3) service connection for tinnitus in the September 2014 decision and, therefore, such issues are no longer in appellate status.  

This case has been processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) systems.   


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's tuberculosis is shown to have been manifested without any residuals; his treatment for chronic obstructive pulmonary disease (COPD) and pneumonia are shown by the most probative evidence of record to be less likely than not caused or aggravated by tuberculosis.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.97 Diagnostic Code 6731 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

A.  Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In connection with the Veteran's underlying service connection claim, VA's duty to notify was satisfied by a June 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Subsequently, the Veteran appealed with respect to the propriety of the initially assigned rating for his tuberculosis from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his tuberculosis was granted and an initial rating was assigned in the December 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  The Veteran has not sufficiently identified any other VA medical records he desires to be obtained.  In this regard, the Board takes notice of a September 2009 VA medical record and the September 2009 VA examination, which both refer to a pulmonary function test (PFT) report, which is notated as part of the Veteran's electronic medical record as a scanned image.  At present, that scanned report is not associated with the claims file.  However, as the September 2009 VA examiner duplicated the information in the report, there is no prejudice in proceeding with a decision at this time without obtaining the actual PFT report.  See, e.g., Prinkey v. Shinseki, No. 10-3277, 2012 WL 985754 *4 (Vet. App. Mar. 23, 2012) (nonprecedential) (aff'd Prinkey v. Shinseki, 735 F.3d 1375, 1381 (Fed. Cir. 2013).

Furthermore, the Veteran's records from the Social Security Administration (SSA), as well as private records the Veteran has authorized VA to obtain, have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in November 2014, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal, including the severity of the tuberculosis disability.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination was conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record is complete.

C. Stegall Compliance

The Board also finds that there was substantial compliance with the September 2014 remand directives.  Specifically, the Veteran was sent a letter in September 2014 corresponding with the Board's first remand directive.  Next, again pursuant to the Board's remand directives, additional private medical records were faxed to the RO in November 2014 by the record custodian, and they are now associated with the claims file.  Although this fax did not include treatment records for pneumonia in 2009, as indicated in the Board's remand, it appears that the private facility faxed all of its records pertaining to the Veteran and there are no additional outstanding records from such facility.  Next, as directed, the Veteran underwent a VA examination in November 2014 to evaluate the severity of his tuberculosis and to address whether he has any residuals of the condition.  This VA examination, as indicated, is adequate to evaluate the disability.  Finally, the matter was readjudicated in a February 2015 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking a higher initial rating for residuals of tuberculosis.  The appeal period now before the Board begins April 30, 2009, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a noncompensable (zero percent) rating throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's disability has been assigned a noncompensable disability rating under Diagnostic Code (DC) 6731 of 38 C.F.R. § 4.97.  The applicable rating schedule is set forth as follows:

Tuberculosis, pulmonary, chronic, inactive: 

Depending on the specific findings, rate residuals as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600).  Rate thoracoplasty as removal of ribs under DC 5297.

Note: A mandatory examination will be requested immediately following notification that active tuberculosis evaluated under DC 6730 has become inactive. Any change in evaluation will be carried out under the provisions of §3.105(e).




C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's disability picture does not more nearly approximate the rating criteria at a higher disability level as the evidence shows he does not experience any residuals of his tuberculosis.  The reasons for this decision follow.

Historically, the evidence shows treatment in 2003 and 2005 for pneumonia.  A July 2009 VA treatment record also documents the Veteran's report that he was hospitalized recently for a period of 17 days again for pneumonia. The Veteran is also diagnosed with COPD, as shown in a July 2006 statement from a private doctor and the September 2009 VA examination.  

In November 2014, the Veteran underwent a further VA examination to determine if he has residuals of tuberculosis, to include whether pneumonia and/or COPD are associated with tuberculosis.  This VA examiner examined the Veteran and comprehensively reviewed his medical history.  On this basis, the VA examiner confirmed the diagnosis of COPD (emphysema) due cigarette smoking.  The VA examiner determined that the Veteran's tuberculosis had been inactive since 1973.  

The VA examiner went on to conclude that the Veteran's COPD was less likely than not (less than 50% probability) incurred in or caused by service.  The VA explained that the COPD noted on chest X-rays and during the 2009 examination was as least as likely as not a direct residual of cigarette smoking and was less as likely as not a residual of related to or an aggravation of in-service tuberculosis.  The VA examiner also concluded that it is less as likely as not that the Veteran's in-service condition was the cause of the reduced PFT results, but rather the PFT findings are a direct result of emphysema (COPD) from long term cigarette smoking. Thus, the VA examiner reasoned, the PFT findings from 2009 are less as likely as not a residual of related to or an aggravation of the in service tuberculosis.

With regard to pneumonia, the VA examiner noted a 2009 episode of pneumonia, which was the result of aspiration.  Similarly, the VA examiner found that a 2003 episode of pneumonia was from a community acquired infection. The VA examiner stated that "there is evidence that either bout of pneumonia was related to in-service TB." However, the VA examiner ultimately concluded that the pneumonia in 2003 and 2009 was less as likely as not related to a residual of or aggravated by in-service tuberculosis.  The Board notes that the VA examiner's quoted statement appears to positively relate the Veteran's pneumonia to tuberculosis.  Upon reading the examination report as a whole, however, this is clearly a typographical error, because the VA examiner otherwise gave an unequivocally negative opinion regarding pneumonia.  Thus, it is obvious that the VA examiner intended to write "there is [no] evidence that either bout of pneumonia was related to in-service TB."  Also, the VA examiner did not address the 2005 episode of pneumonia.  However, in light of the VA examiner's broad and inclusive conclusion that the Veteran has no residuals of tuberculosis, it does not take any degree of medical expertise to infer that any episodes of pneumonia, including the 2005 episode, are not related to the in-service tuberculosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011) (the Board may permissibly draw "inference[s] based on the evidence."); see also Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.).  

Ultimately, the VA examiner summarized that the Veteran had no residuals of tuberculosis.  The VA examiner found that the Veteran's current symptoms of a respiratory condition were a result of years of cigarette smoking and emphysema.  The VA examiner further reiterated that the residuals on PFT testing were a result of cigarette smoking and emphysema.  

The November 2014 VA examiner's conclusions and reasoning, in overall context, are discernable and understandable, and all the conclusions appear to follow from the facts given.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010); see also Monzingo, 26 Vet. App. at 107.  Thus, it is accorded determinative weight with regard to the question of whether the Veteran has any residuals of tuberculosis, to include pneumonia and COPD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the VA examiner's assessment is consistent with the remaining of record.  

An October 2003 Attending Physician's Statement gives an assessment of pneumonia complicated by septic shock and pulmonary edema, affected by tobacco abuse.  (Emphasis added.)  

A July 2006 physician's statement likewise notes the diagnosis of COPD, which had "develop[ed] over time."  Where asked to describe any other disease or infirmity affecting the present condition, the doctor wrote "none."  

Also consistent, a July 2006 private emergency room discharge summary notes that the Veteran reported a PPD (tuberculosis) test that was red and swollen.  On consultation with a specialist, it was found that, based on his chest X-rays, CT scans and examination, that the Veteran did not have active tuberculosis and likely had been exposed some time ago.  

Moreover, the September 2009 VA examiner examined the Veteran and reviewed his medical history and concluded that the Veteran's tuberculosis appeared to have been treated fully and was not currently a problem.  

Finally, a May 2011 private emergency room note gives a history of emphysema secondary to smoking.  

Collectively , this evidence is consistent with the November 2014 VA examiner's assessment that the Veteran had no residuals of tuberculosis since 1973, to include the treatment for pneumonia and COPD.  

The Veteran himself feels that his current symptoms are residuals of his tuberculosis.  It is generally within the competence of a lay person to identify and observe the effects of a disability, such as tuberculosis, under the ordinary conditions of daily life.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  However, the question of whether his pneumonia, COPD, and corresponding respiratory symptoms are associated with tuberculosis in any way, is not within the scope of a nonmedical expert to determine, and it does not appear that the Veteran has a background in medicine, or a related field, such that he can be recognized as having the medical expertise needed to make such medical conclusions.  Accordingly, his statements are useful in understanding his symptoms, but do not provide a basis for assigning a higher rating.  See Petitti, 27 Vet. App. at 427-28.

In short, without any residuals of tuberculosis, a compensable rating under DC 6731, to include as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis (DC 6600), cannot be assigned.  See 38 C.F.R. § 4.97.  Because the Veteran has had no residuals of tuberculosis at any time during the appeal period, his disability has not more nearly approximated the criteria for a compensable rating for tuberculosis.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, even after resolving all reasonable doubt in the Veteran's favor, a compensable rating is not assignable for his tuberculosis, and staged ratings are not for assignment. 
  
D. Other Considerations

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, referral for extraschedular consideration is not warranted.  As explained, the Veteran has had no residuals of tuberculosis at any point during the period of appellate review.  Without any symptomatology associated with the condition, there can be no symptoms not contemplated by the rating schedule.  Instead, the schedular rating criteria reasonably describes the Veteran's disability picture.  See 38 C.F.R. § 4.97.  In short, there is nothing exceptional or unusual about the Veteran's tuberculosis disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in the instant case, the Veteran's only service-connected disability is his tuberculosis.  Therefore, extra-schedular consideration based on the combined effect of all service-connected disabilities is inapplicable.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected tuberculosis.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In this regard, at his November 2014 VA examination, the Veteran reported that he lost his last job in 2001 because he was always getting bronchitis or pneumonia.  Because it is ultimately the Board's determination that bronchitis and pneumonia (and COPD) are not service-connected residuals of his tuberculosis, the issue of a TDIU is not reasonably raised by his statements.  See Rice, 22 Vet. App. at 453-54.  Ultimately, there are no residuals of the service-connected tuberculosis, as explained.  Thus, it is not possible to infer that his service-connected tuberculosis may be impacting his employability.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable rating for tuberculosis is denied.  



______________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


